Case 2:20-cv-02963-RGK-SK Document 30 Filed 09/08/20 Page 1 of 10 Page ID #:159



   1
                                  UNITED STATES DISTRICT COURT
   2                            CENTRAL DISTRICT OF CALIFORNIA
                                          LOS ANGELES
   3
       KEVIN HACHINSKY and LESLIE
   4
       HACHINSKY,
   5
                      Plaintiffs,
   6
       V.
   7
       PRINCESS CRUISE LINES LTD.
   8

   9                                               No. 2:20-cv-02963-RGK-SK
                         Defendant.
  10

  11
                        AMENDED COMPLAINT AND JURY DEMAND
  12
                Plaintiffs, by and through their undersigned counsel, hereby sues Defendant,
  13

  14   PRINCESS CRUISE LINES LTD. (hereinafter, “PRINCESS”), and alleges:
  15                           THE PARTIES AND JURISDICTION
  16
                1.    This is an action seeking damages in excess of $1,000,000.00 (One
  17
       Million Dollars) exclusive of interest, costs and attorney's fees.
  18

  19            2.    This Court has diversity subject matter jurisdiction pursuant to 28
  20
       U.S.C. § 1332 as this is a civil action in which the matter in controversy exceeds
  21

  22
       the sum or value of $75,000, exclusive of interest and costs, and is between citizens

  23   of different States and/or citizens of a State and citizens or subjects of a foreign
  24
       state.
  25

  26
                3.    This Court also has Admiralty subject matter jurisdiction pursuant to

  27   28 U.S.C. § 1333 as this case involves a maritime tort. The type of incident and
  28
                                                  1
Case 2:20-cv-02963-RGK-SK Document 30 Filed 09/08/20 Page 2 of 10 Page ID #:160



   1   injuries suffered by Plaintiffs had the potential to impact maritime commerce as
   2
       Plaintiffs are at serious risk of imminent harm as a result of being exposed to the
   3

   4   Coronavirus running rampant aboard the cruise ship upon which they are paying

   5   passengers.
   6
             4.      Plaintiff, KEVIN HACHINSKY is sui juris, is a resident of Linn
   7

   8   County, Kansas, and was a passenger onboard the Grand Princess.
   9         5.      Plaintiff, LESLIE HACHINSKY is sui juris, is a resident of Linn
  10
       County, Kansas, and was a passenger onboard the Grand Princess.
  11

  12         6.      Princess Cruise Lines LTD. is incorporated in Bermuda, with its
  13   headquarters in Santa Clarita California. The action is being filed in this Court
  14
       pursuant to the terms and conditions of the Passenger Contract issued by
  15

  16   Defendant, Princess Cruise Lines Ltd.
  17         7.      At all times hereto, PRINCESS owned and operated the cruise ship the
  18
       Grand Princess.
  19

  20         8.      This Court has personal jurisdiction over PRINCESS as PRINCESS’
  21
       principle place of business is located in Los Angeles County, Los Angeles.
  22
             9.      PRINCESS conducts substantial business within the state of
  23

  24   California, including operating cruises from ports in San Francisco, San Diego and
  25
       Los Angeles.
  26
             10.     PRINCESS markets cruise vacations to Californian residents and
  27

  28   employs thousands of Californian residents to work at its California headquarters.
                                                2
Case 2:20-cv-02963-RGK-SK Document 30 Filed 09/08/20 Page 3 of 10 Page ID #:161



   1         11.   Plaintiffs KEVIN HACHINSKY and LESLIE HACHINSKY were
   2
       passengers aboard the Grand Princess which departed out of San Francisco on
   3

   4   February 21, 2020, and came down with symptoms of COVID-19 on or about

   5   March 6, 2020 including a dry cough, chest pain and stomach problems. They were
   6
       quarantined on said ship through Monday, March 16, 2020, as a result of an
   7

   8   outbreak of COVID-19.
   9                             FACTUAL BACKROUND
  10
             In the recent months, there has been a worldwide outbreak of a new strain of
  11

  12   the Corona virus, commonly known as COVID-19. The virus began in China in
  13   December 2019, and has quickly spread throughout Asia, Europe and most
  14
       recently, North America. The virus causes temperature, a dry cough, and can be
  15

  16   fatal. There have been over One Hundred Thousand cases worldwide and over
  17   Three Thousand deaths as result of COVID-19. Those fatalities have largely been
  18
       amongst the elderly population, and those with underlying medical complications.
  19

  20

  21
             COVID-19 really gained the attention of the public when the Diamond
  22
       Princess Cruise ship, also owned and operated by Defendant, suffered an outbreak
  23

  24   of the disease at the beginning of February 2020 in Yokohama, Japan.          The
  25
       outbreak began with ten cases, and rapidly multiplied to seven hundred cases, as a
  26
       result of the flawed two week quarantine on the ship. The Center for Disease
  27

  28   Control, (CDC) issued a statement on February 18, 2020, that “the rate of new
                                               3
Case 2:20-cv-02963-RGK-SK Document 30 Filed 09/08/20 Page 4 of 10 Page ID #:162



   1   reports of positives new on board, (Diamond Princess), especially among those
   2
       without symptoms, highlights the high burden of infection on the ship and potential
   3

   4   for ongoing risk.” Seven of Defendant’s passengers died as a result of COVID-19.

   5

   6
             It would only stand to reason, that having experienced such a traumatic
   7

   8   outbreak on board one of its vessels less than a month prior to the current voyage
   9   on board the Grand Princess, that the Defendant would have learned to take all
  10
       necessary precautions to keep its passengers, crew and the general public safe.
  11

  12   Unfortunately, the Defendant PRINCESS did no such thing, which is why Plaintiffs
  13   contracted COVID-19 on Defendant’s ship.
  14
                                            COUNT I
  15

  16                           (NEGLIGENCE AGAINST PRINCESS)
  17      Plaintiffs re-allege all allegations in paragraphs 1 through 11 above as if alleged
  18
          fully herein.
  19
             12.    PRINCESS owed Plaintiffs, who are paying passengers who boarded
  20

  21   the Grand Princess on February 21, 2020, the duty to ensure that they would not be
  22
       exposed to unreasonable risk of harm that defendant knew or should have known
  23
       about while sailing on its vessel.
  24

  25         13.    Defendant breached its duty in that it had knowledge that at least one
  26
       of its passengers from the prior voyage who disembarked Feb 21, 2020 had
  27
       symptoms of coronavirus, and yet it made the conscious decision to continue
  28
                                                 4
Case 2:20-cv-02963-RGK-SK Document 30 Filed 09/08/20 Page 5 of 10 Page ID #:163



   1   sailing the voyage that began on February 21, 2020 with another three thousand
   2
       passengers on an infected ship.
   3

   4         14.    Specifically, Defendant was aware of at least two passengers who

   5   disembarked its ship on February 21, 2020 in San Francisco, had symptoms of the
   6
       coronavirus. It went as far as to send emails on Wednesday February 25, to
   7

   8   passengers who disembarked the Grand Princess on February 21, notifying them of
   9   the potential of exposure to the coronavirus while onboard their cruise.
  10
             15.    To make matters even worse, there are sixty two passengers on board
  11

  12   the Plaintiffs’ cruise, who were also on the prior voyage, who were exposed to the
  13   passengers that were confirmed to be infected, and later died.
  14
             16.    In continuing to sail with another three thousand passengers including
  15

  16   Plaintiffs on February 21, 2020, knowing that some of those passengers and crew
  17   had already been exposed to COVID-19, the Defendant PRINCESS has exposed
  18
       Plaintiffs to actual risk of immediate physical injury.
  19

  20         17.    Defendant is further negligent in failing to have proper screening
  21
       protocols for COVID-19 prior to boarding the passengers on Plaintiffs’ voyage.
  22
       Despite the knowledge and experience it had with the outbreak of the disease on the
  23

  24   Diamond Princess just a mere three weeks prior to the instant case, Defendant did
  25
       not have proper screening protocol in place to minimize the risk of exposure of the
  26
       disease to its passengers and crew.
  27

  28
                                                  5
Case 2:20-cv-02963-RGK-SK Document 30 Filed 09/08/20 Page 6 of 10 Page ID #:164



   1         18.    Prior to boarding the February 21, 2020 sailing on the Grand Princess,
   2
       passengers were simply asked to fill out a piece of paper confirming they were not
   3

   4   sick. Not one passenger was questioned, let alone examined in any capacity.

   5   Incredibly, not one of those sixty two passengers or crew members who were
   6
       mixing and mingling with the infected prior passengers were ever examined during
   7

   8   the instant voyage until being tested for the virus on Thursday March 5, 2020, two
   9   weeks after the ship sailed.
  10
             19.    As a result of the Defendant’s lackadaisical approach to the safety of
  11

  12   Plaintiffs, its passengers and crew aboard the Grand Princess, Plaintiffs contracted
  13   Covid-19 on Defendant’s ship and remained positive for over 30 days.
  14
            20.     Finally, Defendant PRINCESS is negligent in failing to adequately
  15

  16   warn Plaintiffs about the potential exposure to COVID-19 prior to boarding the ship
  17   on February 21, 2020, and again during the sailing of said cruise. Defendant had
  18
       actual knowledge of at least two passengers who sailed on its ship the week prior,
  19

  20   disembarked with symptoms of coronavirus, and one confirmed death as a result.
  21
       Defendant also knew that there were sixty two passengers and crew who were
  22
       onboard that same sailing, who now are on board with Plaintiffs, and failed to
  23

  24   inform Plaintiffs at any time prior to boarding or while they were already
  25
       onboard, that there is an actual risk of exposure to COVID-19. In addition,
  26
       PRINCESS failed to inform Plaintiffs that a crew member aboard their cruise
  27

  28   actually disembarked in Hawaii as a result of coronavirus.
                                                6
Case 2:20-cv-02963-RGK-SK Document 30 Filed 09/08/20 Page 7 of 10 Page ID #:165



   1          21. If Plaintiffs had knowledge of this actual risk of exposure prior to
   2
       boarding, they would have never boarded the ship. If they were informed of the
   3

   4   risk on February 25, 2020, when the former passengers were notified by email,

   5   Plaintiffs would have disembarked at the first port of call in Honolulu on Feb 26,
   6
       2020. Due to Defendant’s outright negligence in failing to warn Plaintiffs of the
   7

   8   actual risk of exposure to COVID-19 aboard its infected ship, Plaintiffs were
   9   quarantined in their cabin along with the rest of the passengers and crew, off the
  10
       coast of San Francisco, anxiously awaiting their fate, until they were transferred to
  11

  12   various air force bases across the country where they remain quarantined.
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25          22. As a direct and proximate result of the aforementioned negligence of
  26
       the Defendant PRINCESS, in exposing them to actual risk of immediate physical
  27

  28   injury, Plaintiffs suffered physically in and about their bodies due to the pain from
                                                7
Case 2:20-cv-02963-RGK-SK Document 30 Filed 09/08/20 Page 8 of 10 Page ID #:166



   1   COVID-19, and were emotionally traumatized due to their fear of the long term
   2
       effects of said disease, and said emotional trauma will continue to plague them.
   3

   4              WHEREFORE, Plaintiffs demand judgment against Defendant PRINCESS
   5
       for damages suffered as result of their negligence and a trial by jury on all issues
   6

   7   triable.
   8
                                             COUNT II
   9
                  (GROSS NEGLIGENCE AGAINST DEFENDANT PRINCESS)
  10

  11      Plaintiff re-alleges all allegations set out in paragraphs 1 through 22 above as if
  12
       alleged fully herein.
  13
              23.     Defendant Princess’ conduct in deciding to continue to sail the Grand
  14

  15   Princess with Plaintiffs, knowing that the ship was infected from two previous
  16
       passengers who came down with symptoms of COVID-19, and had sixty two
  17
       passengers on board with plaintiffs who were previously exposed to those two
  18

  19   infected individuals, along with the prior crew, shows a lack of any care on the part
  20
       of Defendant, amounting to gross negligence. Defendant knew how dangerous it
  21
       was to expose Plaintiffs and the rest of its passengers to COVID-19 in light of its
  22

  23   experience with the Diamond Princess a short three weeks prior, and yet it departed
  24
       from what a reasonably careful cruise line would do under the circumstances in
  25
       continuing to sail with Plaintiffs.
  26

  27

  28
                                                 8
Case 2:20-cv-02963-RGK-SK Document 30 Filed 09/08/20 Page 9 of 10 Page ID #:167



   1          24.    Moreover, Defendant’s conduct in failing to warn Plaintiffs of their
   2
       actual risk of harm in being exposed to COVID-19, either prior to boarding or
   3

   4   while they were already on board, in light of the prior passenger who came down

   5   with symptoms who ended up dying, along with others who came down with
   6
       symptoms from that prior voyage, and the crew member who disembarked during
   7

   8   this voyage from the virus, amounts to an extreme departure of a what a reasonably
   9   careful cruise line would do, in light of that fact that Plaintiffs are elderly.
  10
              25.    Defendant PRINCESS chose to place profits over the safety of its
  11

  12   passengers, crew and the general public in continuing to operate business as usual,
  13   despite their knowledge of the actual risk of injury to Plaintiffs, who are elderly.
  14
              26.    Due to Defendant’s outright wanton and reckless conduct as specified
  15

  16   above Plaintiff\s contracted COVID-19 on the Grand Princess and were sick with a
  17   dry cough, chest pain and stomach problems that began on March 6, 2020.
  18
       Plaintiff’s suffered physically in and about their bodies due to the disease, and
  19

  20   suffer emotional trauma due to the fear of the long term effects of COVID-19.
  21
              WHEREFORE, Plaintiffs demand judgment against PRINCESS including
  22

  23   punitive damages suffered as a result of the alleged gross negligence on Defendant,
  24
       and a trial by jury on all issues triable.
  25

  26

  27

  28
                                                    9
Case 2:20-cv-02963-RGK-SK Document 30 Filed 09/08/20 Page 10 of 10 Page ID #:168



   1                             DEMAND FOR JURY TRIAL
   2
             The Plaintiffs hereby demand trial by jury of all issues so triable of right.
   3
                                              DATED this 8th day of September, 2020.
   4                                          Michael A. Simmrin
   5                                          SIMMRIN LAW GROUP
                                              3500 W. Olive Avenue
   6                                          Suite 300
   7                                          Burbank, CA 91505
                                              Tel.: 818-827-7171
   8                                          Fax: 424-653-6564
   9
                                              By _________________________
  10                                               MICHAEL A. SIMMRIN
  11                                               California Bar No.238092
  12                                          Debi F. Chalik (Admitted Pro Hac Vice)
  13                                          CHALIK AND CHALIK, P.A.
                                              Attorneys for Plaintiff
  14                                          10063 N. W. 1st Court
  15                                          Plantation, Florida 33324
                                              Tel.: (954) 476-1000
  16                                          Fax: (954) 472-1173
  17
                                              By _________________________
  18                                               DEBI F. CHALIK
  19                                               Florida Bar No. 179566

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 10
